Relator is defendant in a suit filed by his wife against him for a separation a mensa et thoro. On a rule, in said suit, to show cause why he should not be condemned to pay his wife alimony during the pendency of the suit, the rule was made absolute and the defendant was condemned to pay the plaintiff $75 per month alimony until the further order of the court.
Relator applied for a suspensive appeal from this judgment, and, upon the refusal of the court to grant an order suspending the judgment ordering the payment of alimony, pending the appeal, the relator applied to this court for the exercise of its supervisory powers in the premises. The application was granted, and a rule nisi issued directed to *Page 391 
the judge of the third judicial district court to show cause why the relator was not entitled to the relief prayed for.
In his response to the rule the judge says that the allowance of alimony is merely an interlocutory order, and a matter of right accorded to a wife in necessitous circumstances pending determination of her suit for a separation from bed and board, and such right cannot be suspended by appeal. This question was presented in the case of Mrs. Marianne Meyer Ramos v. Henry Charles Ramos, No. 28,771 of the docket of this court, 128 So. —,1 on a motion to dismiss the appeal, as a suspensive appeal, from a judgment ordering the payment of alimony. In that case this court quoted from State v. Judge, 17 La. Ann. 186, and State ex rel. Ingram v. Judge, 20 La. Ann. 529, and held as follows:
"There is no law denying one cast for alimony, pendente lite, the right to appeal suspensively from the judgment rendered. Hence, in the absence of a law denying such right, the inference would seem to be, under Articles 575 and 580 of the Code of Practice, and under the jurisprudence, cited above, that a judgment for alimony may be appealed from suspensively."
For these reasons it is ordered, adjudged, and decreed that the alternative writ issued herein be made peremptory, and that the judge be, and he is hereby, ordered to grant relator a suspensive appeal from the judgment ordering him to pay alimony to the plaintiff herein.
1 Opinion not available, but see Table of Cases in subsequent volumes.